 

Exhibit 10.4

GRAIN BIN LEASE AGREEMENT

THIS GRAIN BIN LEASE AGREEMENT (this “Agreement”) is made June 1,  2015 (the
“Effective Date”), by and between FCStone Merchant Services, LLC ("FCStone"), a
Delaware limited liability company with its principal  office at 2829 Westown
Parkway, Suite 100 West Des Moines, Iowa 50266, and Agri-Energy, LLC.
(“Company”), a Minnesota limited liability corporation with its principal office
at 502 S. Walnut, Luverne, MN 56156 (each a “Party” and collectively, the
“Parties”).     

WITNESSETH:

WHEREAS, FCStone desires to store corn grain (the “Subject Feedstock”)at the
Company’s plant in Luverne, Minnesota (the “Company Plant”) in connection with
FCStone’s performance of its obligations under the Origination Agreement; and

WHEREAS, the Company presently has grain bins located at the Company Plant for
the storage of Subject Feedstock that it is willing to lease to FCStone,
provided the FCStone pays for the right to store the Subject Feedstock in such
grain bins upon the execution of this Agreement.

NOW, THEREFORE, pursuant to the mutual promises and agreements made herein, the
Parties agree as follows:

1. Storage and Delivery of Grain. By signing this Agreement, FCStone agrees to
lease grain bins from the Company sufficient to store 700,000 bushels of grain
(the “Leased Bins”) at the Company Plant during the term of this Agreement. The
Company, in consideration of the execution of this Agreement agrees to have the
Leased Bins available for FCStone’s use. FCStone shall deliver Subject Feedstock
to the Company Plant pursuant to the terms of that certain Price Risk
Management, Origination and Merchandising Agreement (the “Origination
Agreement”) previously executed between the Parties.  Title to the Subject
Feedstock shall remain with FCStone at all times while the Subject Feedstock is
stored in the Leased Bins. All Subject Feedstock stored in the Leased Bins shall
be for the exclusive use of the Company, unless agreed to by the Company for
other uses.

2. Storage term. The term of this Agreement shall run concurrently with the
Origination Agreement, and will be extended, terminated, or expire in accordance
with the Origination Agreement, or as otherwise set forth herein.

3. Fees and Rents. FCStone shall pay the Company $175,000 per year to lease the
Leased Bins.  FCStone’s rent obligation will become due on a quarterly basis in
advance on the first Monday of each January, April, July and October, provided
that FCStone may net such rent payments out of amounts otherwise owed between
the parties pursuant to the Origination Agreement, as more fully set forth in
the Origination Agreement.  

 

--------------------------------------------------------------------------------

 

4. Receiving.  Company will staff and operate the Leased Bins and corn
receiving, including the use of the scales and corn testing equipment.

5. Suspension of Production.  In the event the Company stops grinding corn grain
for seven or more consecutive calendar days, then FCStone will be entitled to a
pro rata refund of the fees paid in accordance with Section 3 for such days when
the Company was not grinding corn. Further, notwithstanding any shutdown, the
Company agrees to make the Leased Bins, Company Plant, employees, and
contractors reasonably available should FCStone elect to remove Subject
Feedstock from the Leased Bins during any production stoppage subject to the
Origination Agreement.

6. Quality of Corn Grain. Company has the right to reject any Subject Feedstock
for storage in the Leased Bins, if the Subject Feedstock does not meet quality
standards of the Company. Company shall be responsible for checking the Subject
Feedstock stored in the Leased Bins and Company shall indemnify FCStone for any
loss incurred by FCStone in the event the grain goes out of condition after
arriving at the Company Plant.

7. Scale Ticket. Upon each delivery of Subject Feedstock by FCStone to the
Company Plant for deposit into the Leased Bins, Company shall issue a scale
ticket evidencing the receipt of such Subject Feedstock indicating the exact
number of bushels received.

8. Insurance. FCStone shall insure the grain delivered by FCStone for storage in
Leased Bins against loss or damage by fire, lightening, tornado, wind storm,
cyclone and inherent explosion for full market value at the time of
loss.  Company shall maintain insurance in accordance with the Origination
Agreement.

9. Commodities.   Commodities included for storage in the Leased Bins are: corn
grain.

10. Storage and Access.  The Leased Bins can be refilled pursuant to the terms
of that certain Origination Agreement previously executed between the Parties.
In addition to the rights and obligations of the Parties set forth in Section 5,
FCStone and its duly authorized agents and representatives shall have the right
to enter upon any location, including the Company Plant, where the Leased Bins
are located at all reasonable times upon reasonable notice during the term of
this Agreement for the purpose of examining and inspecting the Subject
Feedstock, or, subject to the Origination Agreement, for removing the Subject
Feedstock at FCStone’s discretion.

11. Maintenance, Repair, and Expense. During the term of this Agreement, Company
shall pay for all repairs and maintenance of the Leased Bins.  In the event the
Leased Bins are destroyed or become unusable, non-serviceable, or beyond repair,
for a period of not less than seven consecutive days, through no fault of
FCStone, this Agreement shall terminate and be of no further force and effect,
and FCStone shall be entitled to a pro rata refund of the prepaid rent for the
remaining term of this Agreement.

 

--------------------------------------------------------------------------------

 

12. Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties and the successors and assigns of the entire business and goodwill
of FCStone or Company. Neither Party may assign this Agreement without the
express consent of the other Party except that (i) no such consent shall be
required in connection with a sale, merger or any acquisition of the entire
business of any Party; (ii) Company expressly consents that FCStone may assign
to any other majority owned subsidiary of INTL FCStone Inc.; and (iii) FCStone
expressly consents that Company’s rights and other interests hereunder is and/or
may be pledged or assigned as security in connection with the financing or
refinancing of the Company Plant.

13.  No Right to Sublease. Company does not convey to FCStone the right to
sublease or sublet any part of the Leased Bins.

14. Law and Venue.  With respect to governing law and venue, the Parties agree
that Sections 25 and 32 of the Origination Agreement shall apply equally to this
Agreement, and such sections are adopted and incorporated into this Agreement.  

15.  Authority.  The signatories hereto warrant and represent that they have the
competent authority on behalf of their respective organizations to enter into
the obligations of this Agreement. This Agreement may be executed in multiple
counterparts, which together shall constitute one agreement.  Signatures
received by facsimile shall be considered original signatures.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have duly executed and delivered this Agreement the day and year first above
written.

 

AGRI-ENERGY, LLC.

 

 

 

BY:

 

/s/ Mike Willis

Name:

 

Mike Willis

Title:

 

Chief Financial Officer

 

 

 

 

 

 

FCSTONE MERCHANT SERVICES, LLC

 

 

 

BY:

 

/s/ Greg Clark

Name:

 

Greg Clark

Title:

 

Vice President

 

 